       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 1 of 15



 1   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
 2   ELIZABETH B. MURRILL (pro hac vice forthcoming)
      Solicitor General
 3   JOSEPH S. ST. JOHN (pro hac vice forthcoming)
      Deputy Solicitor General
 4   LOUISIANA DEPARTMENT OF JUSTICE
     1885 N. Third Street
 5   Baton Rouge, LA 70804
     Tel: (225) 326-6766
 6   emurrill@ag.louisiana.gov

 7   Counsel for the State of Louisiana

 8   SEE SIGNATURE PAGE FOR
     ADDITIONAL PARTIES AND COUNSEL
 9
                                      UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12   STATE OF CALIFORNIA, by and through               No. 4:20-cv-4869-KAW
     ATTORNEY GENERAL XAVIER
13   BECERRA and the STATE WATER                       NOTICEOF MOTION AND MOTION TO
     RESOURCES CONTROL BOARD,                          INTERVENE BY THE STATES OF
14   STATE OF WASHINGTON, STATE OF                     LOUISIANA, MONTANA, ARKANSAS,
     NEW YORK, STATE OF COLORADO,                      MISSISSIPPI, MISSOURI, TEXAS, WEST
15   STATE OF CONNECTICUT, STATE OF                    VIRGINIA, AND WYOMING
     ILLINOIS, STATE OF MAINE, STATE
16   OF MARYLAND, COMMONWEALTH                         Hr’g Date: Oct. 15, 2020
     OF MASSACHUSETTS, STATE OF                        Hr’g Time: 1:30 p.m.
17   MICHIGCAN, STATE OF MINNESTOA,                    Judge: Hon. Kandis Westmore
     STATE OF NEVADA, STATE OF NEW                     Action Filed: July 21, 2020
18   JERSEY, STATE OF NEW MEXICO,                      Dep’t: Oakland Courthouse
     STATE OF NORTH CAROLINA, STATE
19   OF OREGON, STATE OF RHODE
     ISLAND, STATE OF VERMONT,
20   COMMONWEALTH OF VIRGINIA,
     STATE OF WISCONSIN, and the
21   DISTRICT OF COLUMBIA,

22                         Plaintiffs,

23           v.

24   ANDREW R. WHEELER, in his official
     capacity as ADMINISTRATOR OF THE
25   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY, and the
26   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY,
27
                           Defendants.
28
                                                      1
                                     LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 2 of 15



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that Pursuant to Local Rule 7-1(b), the States of Louisiana,

 3   Montana, Arkansas, Mississippi, Missouri, Texas, West Virginia, and Wyoming (collectively, “State

 4   Intervenors”) respectfully move to intervene as Defendants in the above-captioned litigation without

 5   oral argument. Alternatively, the State Intervenors notice that on October 15, 2020, at 1:30 p.m.,

 6   before the presiding district judge or the Hon. Kandis Westmore, 1301 Clay Street, Oakland,

 7   California, or as soon thereafter as the Court may order, the State Intervenors will and do hereby

 8   move for the same relief.

 9           This motion is brought pursuant to Federal Rule of Civil Procedure 24. As more fully set

10   forth in the accompanying memorandum, the grounds for the motion are: (a) the motion is timely;

11   (b) the State Intervenors have significant protectable interests, both as sovereigns and as advocates

12   for the challenged rule; (c) the disposition of this action could impede the State Intervenors’ ability to

13   protect those interests; (d) the current parties do not adequately represent the interests of the State

14   Intervenors; and (e) the State Intervenors’ position in support of the revised regulations plainly

15   involves common questions of law and fact with this action, and their direct opposition to Plaintiffs’

16   claims satisfies the “common question” requirement for permissive intervention. This motion is

17   based on this motion and the supporting memorandum below; the accompanying Declaration of

18   Joseph S. St. John; and any further papers filed in support of this motion, the argument of counsel,

19   and all pleadings and records on file in this matter.

20           PLEASE TAKE FURTHER NOTICE that counsel for Louisiana contacted counsel for

21   the parties on August 20, 2020. Both Plaintiffs and the United States take no position on this motion.

22           PLEASE TAKE FURTHER NOTICE that State Intervenors’ proposed answer is

23   attached.

24

25

26

27

28
                                                         2
                                   LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 3 of 15



 1                                     MEMORANDUM IN SUPPORT

 2                                               BACKGROUND

 3                                           THE CLEAN WATER ACT

 4           Since 1970, “[a]ny applicant for a Federal license or permit to conduct any activity . . . which

 5   may result in any discharge into the navigable waters . . . shall provide the licensing or permitting

 6   agency a certification from the State in which the discharge originates or will originate . . . .” Water

 7   Quality Improvement Act of 1970, Pub. L. 91-224, 84 Stat. 91, 108 (Apr. 3, 1970). In 1972, Congress

 8   enacted a “total restructuring” and “complete rewriting” of the nation’s water pollution control laws,

 9   including the provision requiring certification. City of Milwaukee v. Illinois, 451 U.S. 304, 317 (1981)

10   (quoting legislative history); see also Federal Water Pollution Control Act Amendments of 1972, Pub.

11   L. 92-500, 86 Stat. 816, 877 (Oct. 16, 1972) (codified at 33 U.S.C. § 1341). Of particular relevance

12   here, Congress narrowed the requirement from a certification “that such activity will be conducted in a

13   manner which will not violate applicable water quality standards,” 84. Stat. at 108 (emphasis added), to a

14   certification only “that any such discharge will comply with the applicable provisions of sections 301, 302,

15   306, and 307 of this Act,” 86 Stat. at 877 (emphasis added).

16                      CERTAIN STATES ABUSE THEIR 401 CERTIFICATION AUTHORITY

17           Despite the statutory change, the Environmental Protection Agency (“EPA”) failed to revise

18   the regulations governing the required certification, which is known as a 401 Certification. As a

19   result, EPA’s regulations were incongruent with the new statutory language. Cf. NPDES; Revision of

20   Regulations, 44 Fed. Reg. 32,854, 32,856 (June 7, 1979) (indicating need for updated certification

21   rules). Certain states began using the incongruity and ambiguities in EPA’s regulations to abuse their

22   certification authority for the purpose of delaying or denying certifications on non-water quality

23   grounds. In February 2019, Louisiana and other State Intervenors wrote to EPA Administrator

24   Wheeler about that abuse and requested that EPA “clarify[y] . . . the process by which federal and

25   state regulatory authorities are expected to implement [Section 401].” Exh. 1. That weighty request

26   was bolstered when, on April 10, 2019, the President issued an Executive Order noting that

27   “[o]utdated Federal guidance and regulations regarding section 401 of the Clean Water Act . . . are

28   causing confusion and uncertainty and are hindering the development of energy infrastructure.” EO
                                                          3
                                   LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 4 of 15



 1   13868, 84 Fed. Reg. 15,494 (Apr. 15, 2019). The President directed Administrator Wheeler to review

 2   EPA’s Section 401 regulations, “determine whether any provisions thereof should be clarified,” and

 3   “publish for notice and comment proposed rules revising such regulations, as appropriate and

 4   consistent with law.” Id. Louisiana and other Intervenor States then submitted additional comments

 5   in response to EPA’s request for Pre-Proposal Stakeholder Engagement. Exhs. 2, 7.

 6             Louisiana identified the State of Washington’s denial of certification for a proposed coal

 7   facility, the Millennium Bulk Terminal, as a paradigmatic example of abuse. Exh. 1. The Governor of

 8   Wyoming later explained:

 9             Wyoming has been adversely impacted by the misapplication of other states’ CWA
               Section 401 certifications. Our interest in a streamlined 401 certification process is
10             founded by the fact that a large portion of Wyoming’s economy depends on our
               ability to export our energy products to the markets that demand them, particularly
11             markets located overseas in Asia. In the case of the Millennium Bulk Terminal,
               Washington State blocked the terminal’s construction by inappropriately denying the
12             State’s Section 401 certification on account of non-water quality related impacts -- an
               illegal maneuver based on alleged effects that are outside of the scope of Section 401.
13
     Exh. 4. The permit applicant for the proposed Millennium Bulk Terminal elaborated:
14
               Millennium sought a Clean Water Act, Section 401 water quality certification from the
15             Washington Department of Ecology (“Washington Ecology”) for nearly six years. As
               part of the 401 certification process, Millennium has spent over $15 million to obtain
16             an environmental impact statement (“EIS”), which originally began as a dual EIS
               under the National Environmental Policy Act (“NEPA”) and the Washington State
17             Environmental Policy Act (“SEPA”), with the US Army Corps of Engineers as the
               lead agency under NEPA and with the Washington Ecology and Cowlitz County as
18             co-lead agencies under SEPA. In September 2013, the state and federal agencies
               agreed to separate and prepare both a federal EIS and a state EIS.
19
               The state EIS concluded with respect to the Project that “There would be no
20             unavoidable and significant adverse environmental impacts on water quality.”
21                                               *   *   *    *   *
22             Washington Governor Jay Inslee, and others in his administration, including
               Washington Ecology Director Bellon, have expressed their belief that no fossil fuel
23             infrastructure projects should ever be built in the State of Washington. Denying
               Millennium’s 401 water quality certification was the way that they could impose their
24             own personal policy preferences to ensure that no permits would be issued for the
               Project and they could stop sister states from exporting their products into foreign
25             commerce.
26   Exh. 8.
27             Other comments and judicial opinions make clear the Millennium Bulk Terminal denial was

28   not an isolated abuse. See, e.g., Exh. 9. Indeed, the State of Maryland went so far as to seek a multi-
                                                         4
                                    LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 5 of 15



 1   billion dollar “payment-in lieu” of imposing unachievable conditions unrelated to the discharge for

 2   which certification was sought – a demand that would ordinarily be considered extortion and which

 3   raises constitutional concerns. Ex. 10; Nollan v. Cal. Coastal Comm’n, 483 U.S. 825 (1987). The Federal

 4   Energy Regulatory Commission bluntly summarized the status quo: “[I]t is now commonplace for

 5   states to use Section 401 to hold federal licensing hostage.” Hoopa Valley Tribe v. FERC, 913 F.3d

 6   1099, 1104 (D.C. Cir. 2019).

 7                       EPA ADOPTS A RULE TO ELIMINATE AMBIGUITY AND ABUSE

 8           Citing the April 2019 Executive Order and Pre-Proposal Stakeholder Engagement, EPA

 9   published a proposed rule, Updating Regulations on Water Quality Certification, 84 Fed. Reg. 44,080

10   (Aug. 22, 2019), to, inter alia, limit the scope of 401 certification to water quality impacts from the

11   discharge associated with the licensed or permitted project; interpret “receipt” and “certification

12   request” as used in the CWA; reaffirm that certifying authorities are required by the CWA to act on a

13   request for certification within a reasonable period of time, which shall not exceed one year; and

14   specify the contents and effect of a certification or denial. Despite the short text of the proposed rule

15   itself—less than four Federal Register pages—EPA provided a lengthy statutory and legal analysis.

16           Louisiana, joined by other states, provided extensive comments in support of the proposed

17   rule. Exhs. 1-3. The Governor of Wyoming even testified before the Senate Committee on the

18   Environment and Public Works in support of EPA’s rule and parallel Congressional action.

19   Thereafter, EPA published the final rule, Clean Water Act Section 401 Certification Rule, 85 Fed.

20   Reg. 42210 (July 13, 2020). Plaintiffs filed their 32-page complaint a mere eight days later. Louisiana,

21   Arkansas, Mississippi, Missouri, Montana, Texas, West Virginia, and Wyoming (collectively, “State

22   Intervenors”) now timely move to intervene in defense of the final rule.

23                                           LEGAL STANDARDS

24           With respect to intervention as of right, “[o]n timely motion, the court must permit anyone to

25   intervene who: (1) is given an unconditional right to intervene by a federal statute; or (2) claims an

26   interest relating to the property or transaction that is the subject of the action, and is so situated that

27   disposing of the action may as a practical matter impair or impede the movant’s ability to protect its

28   interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a). “An applicant
                                                         5
                                    LOUISIANA ET AL’S MOTION TO INTERVENE
          Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 6 of 15



 1   seeking to intervene as of right under Rule 24 must demonstrate that four requirements are met: (1)

 2   the intervention application is timely; (2) the applicant has a significant protectable interest relating to

 3   the property or transaction that is the subject of the action; (3) the disposition of the action may, as a

 4   practical matter, impair or impede the applicant’s ability to protect its interest; and (4) the existing

 5   parties may not adequately represent the applicant’s interest.” Citizens for Balanced Use v. Montana

 6   Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011). “[T]he requirements are broadly interpreted in

 7   favor of intervention.” Id.

 8            With respect to permissive intervention, “[o]n timely motion, the court may permit anyone to

 9   intervene who. . . has a claim or defense that shares with the main action a common question of law

10   or fact.” Fed. R. Civ. P. 24(b)(1). Additionally, “the court may permit a federal or state governmental

11   officer or agency to intervene if a party’s claim or defense is based on . . . a statute or executive order

12   administered by the officer or agency.” Id. at 24(b)(2). Thus, “permissive intervention requires (1) an

13   independent ground for jurisdiction; (2) a timely motion; and (3) a common question of law and fact

14   between the movant's claim or defense and the main action.” Freedom from Religion Found. v. Geithner,

15   644 F.3d 836, 843 (9th Cir. 2011).

16                        INTERESTS AND GROUNDS FOR INTERVENTION

17   I.       The Court should grant intervention as of right.
18            A.      The motion is timely.
19            Plaintiffs filed their complaint last month, and this litigation is in its earliest stages. See Citizens

20   for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (finding a motion was

21   timely when filed three months after plaintiff’s complaint). Defendants have not yet answered the

22   complaint or submitted any other filings, and the proposed intervention poses no prejudice to the

23   parties. Finally, the State Intervenors have not delayed the proceedings. Upon learning of the lawsuit,

24   they quickly acted to meet and confer with all parties and move for party status to protect their

25   substantial interests. This motion is therefore timely. See United States v. Oregon, 745 F.2d 550, 552 (9th

26   Cir. 1984) (listing considerations for timeliness).

27

28
                                                            6
                                     LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 7 of 15



 1           B.      The State Intervenors have significant protectable interests, both as sovereigns
                     and as advocates for the challenged rule.
 2

 3           The State Intervenors have clear and substantial protectable interests at stake in this action.

 4   The “property” that is the subject of this action — particularly given Plaintiffs’ request for

 5   nationwide relief — includes the sovereign lands and waters within the State Intervenors’ borders,

 6   the scope of the State Intervenors’ power and duty to regulate use of that property, and the State

 7   Intervenors’ sovereign right to develop their natural resources without interference from other states.

 8   See Oregon, 745 F.2d at 551, 553 (reversing denial of intervention where intervening state’s natural

 9   resources “may be affected” by the litigation). Those interests are reinforced by the expansive

10   interpretation of “waters of the United States” many of the same Plaintiffs seek in the co-pending

11   California v. Wheeler, No. 3:20-cv-3005-RS (N.D. Cal.), and the unbounded construction they now seek

12   for the “appropriate requirement of State law” portion of the certification requirement. Put directly,

13   Plaintiffs seek to regulate interstate commerce and waters of the United States in excess of the

14   authority delegated by Congress. In doing so, Plaintiffs seek to foist their policy choices on the State

15   Intervenors by indirectly regulating the State Intervenors’ development and export of natural

16   resources. Cf. Forest Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1496 n.8 (9th Cir. 1995)

17   (abrogated on other grounds) (“By allowing parties with a practical interest in the outcome of a

18   particular case to intervene, we often prevent or simplify future litigation involving related issues; at

19   the same time, we allow an additional interested party to express its views before the court.”)

20           In seeking to protect their sovereign interests through regulatory channels, State Intervenors

21   advocated extensively for the challenged rule. E.g., Exhs. 1-4. Under Ninth Circuit law, such

22   advocates for regulatory action are “entitled as a matter of right to intervene in an action challenging

23   the legality of a measure [they have] supported.” Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397

24   (9th Cir. 1995) (collecting cases); see also Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1179-80 (9th

25   Cir. 2011) (en banc). Thus, in addition to their sovereign interests, the States Intervenor’s regulatory

26   advocacy entitles them to intervene as of right to defend the rule for which they advocated.

27

28
                                                           7
                                    LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 8 of 15



 1           C.         The disposition of this action could impede the State Intervenors’ ability to
                        protect their interests.
 2
             The risk this action poses to the State Intervenors’ interests is readily apparent. Many of the
 3
     intervenors asked EPA to revise its regulations because certain States — including States that are
 4
     Plaintiffs in this case — were abusing their Section 401 Certification authority to delay and obstruct
 5
     projects affecting other states for policy reasons unrelated to the Clean Water Act. Indeed, certain
 6
     Plaintiffs are effectively blockading landlocked states from exporting their natural resources. Not
 7
     surprisingly, the State Intervenors supported and continue to support EPA’s promulgation of the
 8
     clarified regulations to stop that abuse.
 9
             Plaintiffs seek to erase the State Intervenors’ regulatory victory by way of this action.
10
     Plaintiffs allege the revised regulations are “arbitrary, capricious, and not in accordance with law” and
11
     “exceed[] EPA’s rulemaking authority.” Compl. ¶¶ 7.5, 7.12, 7.19, 7.25. Plaintiffs then ask this Court
12
     to declare the regulations unlawful, set them aside, and vacate them. Compl. at p.27. Of course, if
13
     Plaintiffs obtain that relief, the consequences will extend to the State Intervenors, too, even though
14
     the State Intervenors support the revised regulations. Aside from intervening in this case to defend
15
     against the challenge, there is no ready recourse for the State Intervenors to combat the relief
16
     Plaintiffs seek.
17
             D.         The parties do not adequately represent the interests of the State Intervenors.
18
                        1.     Neither Plaintiffs nor EPA represent the interests of the State
19                             Intervenors.

20
             Unlike Plaintiffs, the State Intervenors believe the revised regulations are necessary to comply
21
     with the Clean Water Act. Regardless, the revisions are warranted to remedy abusive delays and
22
     obstructions imposed by certain States. To that end, the State Intervenors believe the revised
23
     regulations strike a reasonable and legally-correct balance between the States’ sovereign powers and
24
     their obligation not to infringe the Commerce Clause, the sovereign rights of other states, and the
25
     Takings Clause rights of applicants for federal permits and licenses. Plaintiffs attacking the revised
26
     regulations clearly do not represent the State Intervenors’ interests.
27
             EPA does not represent the State Intervenors’ interests, either. Although EPA will
28
                                                         8
                                    LOUISIANA ET AL’S MOTION TO INTERVENE
       Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 9 of 15



 1   presumably urge the Court to reject the Complaint, its rationale may differ substantively from the

 2   bases the State Intervenors intend to advance. The State Intervenors’ interests unquestionably differ

 3   from those of EPA when it comes to proper interpretation of the Clean Water Act’s cooperative

 4   federalism framework. For example, Intervenor States contemplate arguing that an essentially

 5   unbounded definition of “appropriate requirement of State law” in the Clean Water Act would

 6   render the act unconstitutional, an argument EPA is unlikely to put forward. EPA also cannot

 7   respond to the Plaintiffs’ arguments in the same manner the State Intervenors can: as same-level

 8   sovereigns in our federal form of government. See Sagebrush Rebellion, 713 F.2d at 528 (stating that

 9   courts assessing the adequacy of representation consider whether the intervenor offers a necessary

10   element to the proceedings that would be neglected). And if the Court holds the revised regulations

11   unlawful, Plaintiffs will necessarily obtain a remedy that will increase the power of the federal

12   government and some States at the expense of other States, thereby imposing irreparable harms on

13   the State Intervenors.

14           “In assessing the adequacy of representation, the focus should be on the ‘subject of the

15   action,’ not just the particular issues before the court at the time of the motion.” Sw. Ctr. for Biological

16   Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001) (citing Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525,

17   528 (9th Cir. 1983)). “[T]he burden of showing inadequacy is ‘minimal,’ and the applicant[s] need

18   only show that representation of its interests by existing parties ‘may be’ inadequate.” Id. (quoting

19   Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972)). The Intervenor States and their

20   distinct sovereign interests easily satisfy that standard.

21                   2.       The conduct of EPA compellingly reinforces that it is inadequate to
                              represent the interests of the State Intervenors.
22
             In addition to the EPA’s legal inadequacy, certain past conduct leaves doubt that it could
23
     adequately represent the State Intervenors interests as a factual matter. EPA has repeatedly sought
24
     expansive interpretations of environmental statutes vis-à-vis the States. See e.g., Rapanos v. United States,
25
     547 U.S. 715, 722 (2006). And EPA has in the past achieved its own policy aims through “sue and
26
     settle” tactics, often at the expense of States, which its officials have openly acknowledged. In 2017,
27
     then-EPA Administrator Scott Pruitt frankly explained:
28
                                                           9
                                    LOUISIANA ET AL’S MOTION TO INTERVENE
      Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 10 of 15



 1             In the past, the U.S. Environmental Protection Agency has sought to resolve
               litigation through consent decrees and settlement agreements that appear to be the
 2             result of collusion with outside groups. Behind closed doors, EPA and the outside
               groups agreed that EPA would take an action with a certain end in mind,
 3             relinquishing some of its discretion over the Agency’s priorities and duties and
               handing them over to special interests and the courts. When negotiating these
 4             agreements, EPA excluded intervenors, interested stakeholders, and affected states
               from those discussions.
 5

 6   Exh. 7.

 7             As the Third Circuit has recognized, environmental cases “frequently pit private, state, and

 8   federal interests against each other.” Kleissler v. U.S. Forest Serv., 157 F.3d 964, 971 (3d Cir. 1998). The

 9   Third Circuit thus recognized a real risk of collusive litigation actions that undermine adequacy of

10   representation in such cases. Id. at 974. More broadly, where, as here, an agency undertakes an action

11   only reluctantly and after delaying for years, it cannot be trusted to adequately represent the interests

12   of those who advocated for the action. Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d

13   893, 899-900 (9th Cir. 2011) (reviewing cases). That EPA reportedly has internal resistance to the

14   policies of elected leaders – like the revised regulations at issue – makes clear that EPA cannot

15   adequately represent the Intervenor States’ interests in defending those policies. Cf. Kleissler, 157 F.3d

16   at 974 (finding inadequacy: “[I]t is not realistic to assume that the agency’s programs will remain

17   static or unaffected by unanticipated policy shifts.”).

18   II.       Alternatively, the Court should permit permissive intervention pursuant to Rule 24(b).
19             Even if this Court does not grant intervention as of right, the Court should permit the State

20   Intervenors to intervene permissively pursuant Rule 24(b). Because the Court’s jurisdiction is based

21   on federal questions raised by Plaintiffs and the applicants for intervention do not assert additional

22   claims, the requirement for an independent ground for jurisdiction does not apply. Freedom from

23   Religion Found., 644 F.3d at 844. This application is timely for the reasons argued above. And the State

24   Intervenors’ position in support of the revised regulations plainly involves common questions of law

25   and fact with this action, and their direct opposition to Plaintiffs’ claims satisfies the “common

26   question” requirement for permissive intervention. Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094,

27   1110 (9th Cir. 2002), abrogated on other grounds by Wilderness Soc., 630 F.3d at 1178, 1180; see also, e.g.,

28   Missouri v. Harris, 2014 WL 2506606, at *7 (E.D. Cal. June 3, 2014). Moreover, the State Intervenors
                                                         10
                                    LOUISIANA ET AL’S MOTION TO INTERVENE
      Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 11 of 15



 1   experience with having development blocked by abusive 401 Certification practices will provide a

 2   “helpful, alternative viewpoint” to those offered by Plaintiffs that have engaged in those very

 3   practices, and EPA, which long-tolerated them, thereby “contribut[ing] to full development of the

 4   underlying factual issues and to the just and equitable adjudication of the legal questions presented.”

 5   Pickup v. Brown, 2012 WL 6024387, at *4 (E.D. Cal. Dec. 4, 2012).

 6                                             CONCLUSION

 7          For the foregoing reasons, the State Intervenors request the Court grant their motion to
 8
     intervene as a matter of right under Rule 24(a) or, alternatively for permissive intervention under
 9
     Rule 24(b).
10

11   Dated: August 28, 2020                         Respectfully submitted,

12                                                  BENBROOK LAW GROUP, P.C.

13                                                  /s/ Bradley A. Benbrook
                                                    _______________________________
14                                                  BRADLEY A. BENBROOK (CA 177786)
                                                    STEPHEN M. DUVERNAY (CA 250957)
15                                                  BENBROOK LAW GROUP, P.C.
                                                    400 Capitol Mall, Suite 2530
16                                                  Sacramento, CA 95814
                                                    Tel: (916) 447-4900
17                                                  brad@benbrooklawgroup.com
                                                    steve@benbrooklawgroup.com
18
                                                    Counsel for State Intervenors
19

20

21

22

23

24

25

26

27

28
                                                       11
                                  LOUISIANA ET AL’S MOTION TO INTERVENE
     Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 12 of 15



 1                                     JEFF LANDRY
                                        ATTORNEY GENERAL            OF LOUISIANA
 2
                                       /s/ Joseph S. St. John
 3                                     ________________________________
                                       ELIZABETH B. MURRILL (pro hac vice forthcoming)
 4                                      Solicitor General
                                       JOSEPH S. ST. JOHN (pro hac vice forthcoming)
 5                                      Deputy Solicitor General
                                       RYAN M. SEIDEMANN (pro hac vice forthcoming)
 6                                      Assistant Attorney General
                                       LOUISIANA DEPARTMENT OF JUSTICE
 7                                     1885 N. Third Street
                                       Baton Rouge, LA 70804
 8                                     Tel: (225) 326-6766
                                       emurrill@ag.louisiana.gov
 9                                     stjohnj@ag.louisiana.gov
                                       seidemannr@ag.louisiana.gov
10
                                       Attorneys for the State of Louisiana
11

12                                     TIM FOX
                                        ATTORNEY GENERAL OF MONTANA
13
                                       /s/ Jon Bennion
14                                     ________________________________
                                       JON BENNION (pro hac vice forthcoming)
15
                                        Chief Deputy Attorney General
16                                     215 N. Sanders, Third Floor
                                       P.O. Box 201401
17                                     Helena, MT 59620
                                       Tel: (406) 444-2026
18                                     jonbennion@mt.gov
19                                     Attorney for the State of Montana
20

21

22

23

24

25

26

27

28
                                          12
                         LOUISIANA ET AL’S MOTION TO INTERVENE
     Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 13 of 15



 1                                     LESLIE RUTLEDGE
                                        ATTORNEY GENERAL OF ARKANSAS
 2
                                       /s/ Nicholas J. Bronni
 3                                     ________________________________
                                       NICHOLAS J. BRONNI (pro hac vice forthcoming)
 4                                      Solicitor General
                                       VINCENT WAGNER (pro hac vice forthcoming)
 5                                      Deputy Solicitor General
 6                                     OFFICE OF ARKANSAS ATTORNEY GENERAL
                                        LESLIE RUTLEDGE
 7                                     323 Center Street, Suite 200
                                       Little Rock, AK 72201
 8                                     Tel: (501) 682-8090
                                       nicholas.bronni@arkansasag.gov
 9                                     vincent.wagner@arkansasag.gov
10
                                       Attorneys for the State of Arkansas
11

12                                     LYNN FITCH
                                        ATTORNEY GENERAL OF MISSISSIPPI
13
                                       /s/ Kristi H. Johnson
14                                     ________________________________
                                       KRISTI H. JOHNSON (pro hac vice forthcoming)
15                                      Solicitor General
                                       OFFICE OF MISSISSIPPI ATTORNEY
16                                      GENERAL LYNN FITCH
                                       P.O. Box 220
17                                     Jackson, MS 39205
                                       Tel: (601) 359-5563
18                                     kristi.johnson@ago.ms.gov

19                                     Attorney for the State of Mississippi

20
                                       ERIC SCHMITT
21                                      ATTORNEY GENERAL OF MISSOURI

22                                     /s/ D. John Sauer
                                       ________________________________
23                                     D. John Sauer (pro hac vice forthcoming)
                                         Solicitor General
24                                     OFFICE OF THE MISSOURI
                                         ATTORNEY GENERAL
25                                     P.O. Box 899
                                       Jefferson City, MO 65102-0899
26                                     Tel: (573) 751-1800
                                       john.sauer@ago.mo.gov
27
                                       Attorney for the State of Missouri
28
                                          13
                         LOUISIANA ET AL’S MOTION TO INTERVENE
     Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 14 of 15



 1                                     KEN PAXTON
                                        ATTORNEY GENERAL OF TEXAS
 2
                                       JEFFREY C. MATEER
 3                                      First Assistant Attorney General
                                       RYAN L. BANGERT
 4                                      Deputy First Assistant Attorney General
 5                                     DARREN L. MCCARTY
                                        Deputy Attorney General for Civil Litigation
 6
                                       /s/ David J. Hacker
 7                                     ________________________________
                                       DAVID J. HACKER (CA 249272)
 8                                      Associate Deputy Attorney General for Civil Litigation
                                       OFFICE OF THE TEXAS
 9                                      ATTORNEY GENERAL
                                       P.O. Box 12548 (MC 001)
10                                     Austin, Texas 78711-2548
11                                     Tel: (512) 936-1700
                                       david.hacker@oag.texas.gov
12
                                       Attorney for the State of Texas
13

14                                     PATRICK MORRISEY
                                        ATTORNEY GENERAL OF WEST VIRGINIA
15

16                                     /s/ Lindsay S. See
                                       ________________________________
17                                     LINDSAY S. SEE (pro hac vice forthcoming)
                                         Solicitor General
18                                     State Capitol Building 1, Rm. 26-E
                                       Charleston, WV 25305
19                                     Tel: (304) 558-2021
                                       lindsay.s.see@wvago.gov
20

21                                     Attorney for the State of West Virginia

22

23

24

25

26

27

28
                                          14
                         LOUISIANA ET AL’S MOTION TO INTERVENE
     Case 4:20-cv-04869-KAW Document 53 Filed 08/28/20 Page 15 of 15



 1                                     FOR THE STATE OF WYOMING
 2                                     /s/ James C. Kaste
                                       ________________________________
 3                                     JAMES C. KASTE (pro hac vice forthcoming)
 4                                       Deputy Attorney General
                                       WYOMING ATTORNEY GENERAL’S OFFICE
 5                                     2320 Capitol Avenue
                                       Cheyenne, Wyoming 82002
 6                                     Tel: (307) 777-6946
                                       james.kaste@wyo.gov
 7
                                       Attorney for the State of Wyoming
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          15
                         LOUISIANA ET AL’S MOTION TO INTERVENE
